



Exhibit 10.5


TRUECAR, INC.


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into as of July 15, 2019
(the “Effective Date”) by and between TrueCar, Inc. (the “Company”), and Simon
Smith (“Executive” and, together with the Company, the “Parties”).


RECITALS


WHEREAS, the Company wishes to promote Executive to Executive Vice President,
Dealer Sales and Service and continue to retain the services of Executive, and
Executive wishes to remain employed by the Company on the terms and subject to
the conditions set forth in this Agreement.


NOW THEREFORE, in consideration of the foregoing recital and the respective
undertakings of the Company and Executive set forth below, the Company and
Executive agree as follows:


1.    Duties and Obligations.


(a)    Duties and Scope of Employment. As of June 7, 2019 (the “Promotion
Effective Date”), Executive will serve as Executive Vice President, Dealer Sales
and Service of the Company reporting directly to the Company’s interim or
permanent Chief Executive Officer (the “CEO”). Executive will have the authority
generally allowed to persons discharging the duties of such position. Executive
will render such business and professional services in the performance of his
duties, consistent with Executive’s position within the Company, as will
reasonably be assigned to him by the CEO. The period of Executive’s employment
under this Agreement is referred to herein as the “Employment Term.”


(b)    Obligations. During the Employment Term, Executive will perform his
duties faithfully and to the best of his ability and will devote his full
business efforts and time to the Company. For the duration of the Employment
Term, Executive agrees not to actively engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or becomes involved during the
Employment Term for any direct or indirect remuneration without the prior
approval of the CEO or the Company’s Board of Directors (the “Board”), and
Executive will not engage in any other activities that conflict with Executive’s
obligations to the Company.


2.    At-Will Employment. Subject to the terms hereof, Executive’s employment
with the Company remains “at-will” employment and may be terminated by the
Company at any time with or without cause or with or without notice. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.


3.    Compensation.


(a)    Base Salary. During the Employment Term, the Company will pay Executive
an annual base salary of $400,000 as compensation for his services (the “Base
Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholding. Executive’s Base Salary will be subject to review and adjustments
will be made based upon the Company’s normal performance review practices.


(b)    Bonus. Executive will be eligible to receive a discretionary bonus
targeted annually at fifty percent (50%) of Executive’s then-current Base Salary
(the “Bonus”), and unless the Company determines otherwise, the Bonus will be
under, and subject to the terms and conditions of, the Company’s Executive
Annual Incentive Plan. Any Bonus may be based on a variety of metrics including
Executive’s performance and the Company’s performance, and will be paid in the
Company’s sole discretion.  Because a primary objective of the discretionary
Bonus is employee retention, Executive will only be eligible to earn a Bonus if
Executive remains employed by the Company in good standing on the date that the
Bonus is paid.  The discretionary Bonus, if awarded, is generally paid, less the
usual, required withholding, in quarterly installments and generally paid to
employees during the quarter immediately following the end of the performance
period to which the bonus relates, and in all cases, not later than March 15th
of the year after the year to which the bonus relates. All or a portion of the
Bonus may, at the discretion of the Company, instead of quarterly installments
be paid in the form of annual, “spot” or periodic bonuses that may be paid
throughout the year or in such other form as the Company determines. The
Company’s bonus program is subject to change at the Company’s discretion. In
addition, the Company may, in their discretion, grant additional discretionary
bonus amounts to Executive.







--------------------------------------------------------------------------------





(c)    Equity.


(i)    Promotion Stock Option. At the first meeting of the Compensation
Committee of the Board (the “Compensation Committee”) following the Effective
Date, the Company will recommend that Executive be granted a stock option to
purchase 165,910 shares of the Company’s common stock with an exercise price no
less than 100% of the per share fair market value of the Company’s common stock
on the date of grant (the “Option”). The Company will recommend that the Option
have a vesting commencement date of the Promotion Effective Date and, subject to
the accelerated vesting provisions set forth herein, the shares subject to the
Option be scheduled to vest in forty-eight (48) approximately equal monthly
installments, subject to Executive’s continued service with the Company through
each vesting date, with the first vesting date occurring on the one (1)-month
anniversary of the Promotion Effective Date. The Option will be subject to the
terms, definitions and provisions of the Company’s 2014 Equity Incentive Plan
and a stock option agreement by and between Executive and the Company, which
will control the Option grant, and both of which documents are incorporated
herein by reference.


(ii)    Promotion RSU Award. At the first Compensation Committee meeting
following the Effective Date, the Company will recommend that Executive be
granted 47,081 restricted stock units (the “RSUs”). The Company will recommend
that the RSUs have a vesting commencement date of June 15, 2019 and will vest in
approximately equal quarterly amounts over sixteen (16) quarters, subject to
Executive’s continued service with the Company through each vesting date, with
the first vesting date occurring on the three (3)-month anniversary of the
vesting commencement date. All RSUs will be subject to the terms and conditions
of the Company’s 2014 Equity Incentive Plan and restricted stock unit agreement
provided by the Company, which will control the RSU grant, and both of which
documents are incorporated herein by reference.


(iii)    Executive will be eligible to receive additional awards of stock
options, restricted stock, restricted stock units or other equity awards
pursuant to any plans or arrangements the Company may have in effect from time
to time. The Board or the Compensation Committee will determine in its
discretion whether Executive will be granted any such equity awards and the
terms of any such award in accordance with the terms of any applicable plan or
arrangement that may be in effect from time to time.


4.    Employee Benefits.


(a)    General. During the Employment Term, Executive will be entitled to
participate in benefit plans and programs of the Company (including vacation
and/or paid-time off), maintained by the Company for the benefit of its
employees if any, on the same terms and conditions as other similarly-situated
employees to the extent that Executive’s position, tenure, salary, age, health
and other qualifications make Executive eligible to participate in such plans or
programs, subject to the rules and regulations applicable thereto. The Company
reserves the right to modify employee compensation and cancel or change the
benefit plans and programs it offers to its employees at any time in its
discretion.


5.    Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.


6.    Severance Benefits.


(a)    Termination without Cause or Resignation for Good Reason Prior to a
Change in Control. If the Company terminates Executive’s employment with the
Company for a reason other than Cause (and not by reason of Executive’s death or
Disability), or Executive resigns from employment with the Company for Good
Reason, and in each case, such termination occurs prior to a Change in Control,
then subject to Section 8 of this Agreement, Executive will receive as severance
from the Company: (i) continuing payments of Executive’s Base Salary as in
effect on the date of Executive’s termination, payable in accordance with the
Company’s standard payroll procedures during the Severance Period; (ii) the
immediate vesting of each of Executive’s then-outstanding Equity Awards as to
the number of shares subject to each such Equity Award that otherwise would have
vested had he remained an employee of the Company through the twelve (12)-month
anniversary of Executive’s termination of employment; and (iii) subject to
Section 6(d) below, the Company will either, at the Company’s election,
reimburse Executive for the payments Executive makes, or pay directly to the
insurance provider the premiums, for medical, vision and dental coverage for
Executive and Executive’s eligible dependents under Title X of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended or comparable state law
(“COBRA”) during the Severance Period or until Executive has secured other
employment that provides group health insurance coverage, whichever occurs first
provided Executive timely elects COBRA coverage, remains eligible for COBRA
continuation coverage and, with respect to reimbursements, pays for COBRA
coverage. With respect to Equity Awards granted on or after the Effective Date,
the same vesting acceleration provisions provided in the prior sentence will
apply to such Equity Awards except to the extent provided in the applicable
equity award agreement by explicit reference to this Agreement or to a later
employment or other agreement providing for similar vesting acceleration
provisions. Executive agrees





--------------------------------------------------------------------------------





and acknowledges that the terms of this Agreement may restrict the Company’s
ability to make future modifications, including but not limited to the vesting
schedule and/or payment timing, to Executive’s restricted stock units,
performance shares and performance units without risking a violation of Section
409A (as defined below).


(b)    Termination due to Death or Disability. If Executive’s employment with
the Company terminates due to Executive’s death or Disability, regardless of
whether before, on or after a Change in Control, then subject to Section 8 of
this Agreement, Executive or, if applicable, his estate (in which case
references to “Executive” in this Section 6(b) and in Section 6(d) will be
deemed to refer to Executive’s estate) will receive as severance from the
Company: (i) the immediate vesting as to 100% of each of Executive’s
then-outstanding Equity Awards; and (ii) subject to Section 6(d) below, the
Company will either, at the Company’s election, reimburse Executive for the
payments Executive makes, or pay directly to the insurance provider the
premiums, for medical, vision and dental coverage for Executive and Executive’s
eligible dependents under COBRA during the Severance Period, provided Executive
timely elects COBRA coverage, remains eligible for COBRA continuation coverage
and, with respect to reimbursements, pays for COBRA coverage. With respect to
Equity Awards granted on or after the Effective Date, the same vesting
acceleration provisions provided in the prior sentence will apply to such Equity
Awards except to the extent provided in the applicable equity award agreement by
explicit reference to this Agreement or to a later employment or other agreement
providing for similar vesting acceleration provisions.


(c)    Termination Without Cause or Resignation for Good Reason on or after a
Change in Control. If the Company terminates Executive’s employment with the
Company for a reason other than Cause (and not by reason of Executive’s death or
Disability), or Executive resigns from employment with the Company for Good
Reason, and in each case, such termination occurs upon or after a Change in
Control, then subject to Section 8 of this Agreement, Executive will receive as
severance from the Company: (i) continuing payments of Executive’s Base Salary
as in effect on the date of Executive’s termination, payable in accordance with
the Company’s standard payroll procedures during the Severance Period; (ii) the
immediate vesting as to 100% of each of Executive’s outstanding Equity Awards
that both are outstanding as of the date of the termination of Executive’s
employment and were granted at least ninety (90) days prior to the applicable
Change in Control; and (iii) subject to Section 6(d) below, the Company will
either, at the Company’s election, reimburse Executive for the payments
Executive makes, or pay directly to the insurance provider the premiums, for
medical, vision and dental coverage for Executive and Executive’s eligible
dependents under COBRA during the Severance Period or until Executive has
secured other employment that provides group health insurance coverage,
whichever occurs first, provided Executive timely elects COBRA coverage, remains
eligible for COBRA continuation coverage and, with respect to reimbursements,
pays for COBRA coverage. With respect to Equity Awards granted on or after the
Effective Date, the same vesting acceleration provisions provided in the prior
sentence will apply to such Equity Awards except to the extent provided in the
applicable equity award agreement by explicit reference to this Agreement or to
a later employment or other agreement providing for similar vesting acceleration
provisions.


(d)    COBRA Benefits. Any COBRA reimbursements under this Agreement will be
made by the Company to Executive consistent with the Company’s normal expense
reimbursement policy, provided that Executive submits documentation to the
Company substantiating his payments for COBRA coverage. However, if the Company
determines in its sole discretion that it cannot, without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), provide any COBRA reimbursements or direct payments of COBRA
premiums under this Agreement (either, the “COBRA Benefits”) that otherwise
would be due to Executive under this Section 6, the Company will not provide,
and Executive will not be entitled to, COBRA Benefits or any payments in lieu of
any such COBRA Benefits to which Executive is entitled under Section 6(b), but
the Company will, in lieu of any such COBRA Benefits to which Executive is
entitled under Section 6(a) or Section 6(c) of this Agreement, provide to
Executive a taxable monthly payment (“Healthcare Premium Payment”) in an amount
equal to the monthly COBRA premium that Executive would be required to pay to
continue his group health coverage at coverage levels in effect immediately
prior to Executive’s termination (which amount will be based on the premium for
the first month of COBRA coverage), which payments will be made regardless of
whether Executive elects COBRA continuation coverage. At the same time each
monthly Healthcare Premium Payment (if any is due) is paid to Executive, the
Company also will provide Executive with a gross-up amount, determined by the
Company, necessary to pay federal and state income and employment taxes incurred
by Executive with respect to such Healthcare Premium Payment (with such gross-up
to be calculated by the Company based on the withholding rates the Company has
in effect for Executive at the time the Healthcare Premium Payment is paid to
Executive). Any Healthcare Premium Payments and any related gross-up payments
will cease to be provided when, and under the same terms and conditions, COBRA
Benefits would have ceased under this Section 6. For the avoidance of doubt, the
taxable payments in lieu of COBRA Benefits may be used for any purpose,
including, but not limited to, continuation coverage under COBRA, and will be
subject to all applicable withholdings. Notwithstanding anything to the contrary
under this Agreement, if at any time the Company determines in its sole
discretion that it cannot provide the payments contemplated by this Section 6(d)
without violating applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), Executive will not receive such payment or any
further COBRA Benefits.







--------------------------------------------------------------------------------





(e)    Voluntary Resignation; Termination for Cause. If Executive’s employment
with the Company terminates (i) voluntarily by Executive (other than for Good
Reason and other than due to Executive’s death or Disability), or (ii) for Cause
by the Company, then Executive will not be entitled to receive severance or
other benefits (including continued vesting) except for those (if any) as may
then be established under the Company’s then-existing severance and benefits
plans and practices or pursuant to other then-effective written agreements with
the Company.


(f)    Exclusive Remedy. In the event of a termination of Executive’s employment
as set forth in Section 6 of this Agreement, the provisions of Section 6 are
intended to be and are exclusive and in lieu of and supersede any other rights
or remedies to which Executive or the Company otherwise may be entitled, whether
at law, tort or contract or in equity, or under this Agreement (other than the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses). Executive will be entitled to no benefits, compensation
or other payments or rights upon a termination of employment other than those
benefits expressly set forth in Section 6 of this Agreement.


7.    Change in Control Benefits. In the event of a Change in Control that
occurs while Executive remains an employee of the Company, if Executive remains
employed with the Company (or any successor of the Company or subsidiary
thereof) as of the first day immediately following the twelve (12)-month
anniversary of the Closing of the Change in Control (such day, the “Post-CIC
Anniversary Date”), then 100% of any Equity Awards that both are outstanding as
of the Post-CIC Anniversary Date and were granted to Executive at least ninety
(90) days prior to the applicable Change in Control will vest and become fully
exercisable (to the extent applicable) at such time. With respect to Equity
Awards granted on or after the Effective Date, but granted prior to the Closing,
the same vesting acceleration provisions provided in the prior sentence will
apply to such Equity Awards except to the extent provided in the applicable
equity award agreement by explicit reference to this Agreement or to a later
employment or other agreement providing for similar vesting acceleration
provisions.


8.    Conditions to Receipt of Severance; No Duty to Mitigate.


(a)    Separation Agreement and Release of Claims. The payment of any severance
set forth in Section 6(a), Section 6(b), Section 6(c) and Section 6(d) above is
contingent upon Executive signing and not revoking a separation and release of
claims agreement with the Company (which may include an agreement not to
disparage the Company, non-solicit provisions and other standard terms and
conditions) in a form reasonably acceptable to the Company (the “Release”) upon
or following Executive’s separation from service and such Release becoming
effective no later than sixty (60) days following Executive’s separation from
service (such deadline, the “Release Deadline”). If the Release does not become
effective by the Release Deadline, Executive will forfeit any rights to
severance under this Agreement. In no event will severance payments or benefits
be paid or provided until the Release actually becomes effective. Any severance
payments and benefits under this Agreement will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 8(b)(ii); provided, however, that any acceleration of vesting of options
and restricted stock will be provided on the Release effectiveness date. Except
as required by Section 8(b)(ii), any payments and benefits that would have been
made to Executive during the sixty (60)-day period immediately following
Executive’s separation from service but for the preceding sentence will be paid
to Executive on the sixtieth (60th) day following Executive’s separation from
service and the remaining payments will be made as provided in this Agreement.
In no event will Executive have discretion to determine the taxable year of
payment of any severance payments or benefits.


(b)    Section 409A.


(i)    Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments, if any, payable to Executive pursuant to this Agreement will be
payable until Executive has a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the final regulations and official guidance thereunder (“Section 409A”).
Similarly, no severance payable to Executive, if any, pursuant to this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.


(ii)    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the date six (6)
months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following his separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this Section 8(b)(ii) will
be payable in a lump sum as soon as administratively practicable after the date
of Executive’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment, installment and





--------------------------------------------------------------------------------





benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.


(iii)    Any severance payment that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes herein. Any
amount paid under this Agreement that qualifies as a payment made as a result of
an involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii)
of the Treasury Regulations that does not exceed the Section 409A Limit (as
defined below) will not constitute Deferred Payments for purposes herein. Any
payments or benefits due under Section 6 of this Agreement will be paid as
provided under this Agreement, but in no event later than the last day of the
second taxable year of Executive following Executive’s taxable year in which
Executive’s separation from service from the Company occurs.


(iv)    For purposes of this Agreement, “Section 409A Limit” means two (2) times
the lesser of: (x) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during Executive’s taxable year preceding
Executive’s taxable year of Executive’s termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto, or (y) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.


(v)    The foregoing provisions are intended to comply with or be exempt from
the requirements of Section 409A so that none of the severance or other payments
and benefits to be provided hereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities or ambiguous terms herein will
be interpreted to so comply or be exempt. In no event will the Company reimburse
Executive for any taxes or costs that may be imposed on or incurred by Executive
as a result of Section 409A. Executive and the Company agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.


(c)    Confidential Information Agreement. Executive’s receipt of any payments
or benefits under Section 6 will be subject to Executive continuing to comply
with: (i) the terms of the Confidential Information Agreement (as defined in
Section 11); and (ii) the provisions of this Agreement. In the event Executive
breaches the provisions of this Section 8(c), all continuing payments and
benefits to which Executive may otherwise be entitled to pursuant to Section 6
will immediately cease.


(d)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.


9.    Limitation on Payments. In the event that the severance or change in
control-related or other benefits provided for in this Agreement or otherwise
payable to Executive (i) constitute “parachute payments” within the meaning of
Section 280G of the Code and (ii) but for this Section 9, would be subject to
the excise tax imposed by Section 4999 of the Code, then such payments or
benefits will be either:


(a)delivered in full, or


(b)
delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance or change in control-related or other benefits, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. If a reduction in severance and other benefits constituting “parachute
payments” is necessary so that benefits are delivered to a lesser extent,
reduction will occur in the following order: (i) reduction of cash payments,
which will occur in reverse chronological order such that the cash payment owed
on the latest date following the occurrence of the event triggering such excise
tax will be the first cash payment to be reduced; (ii) reduction of acceleration
of vesting of equity awards, which will occur in the reverse order of the date
of grant for such stock awards (i.e., the vesting of the most recently granted
stock awards will be reduced first); and (iii) reduction of other benefits paid
or provided to the Executive, which will occur in reverse chronological order
such that the benefit owed on the latest date following the occurrence of the
event triggering such excise tax will be the first benefit to be reduced. If
more than one equity award was made to the Executive on the same date of grant,
all such awards will have their acceleration of vesting reduced pro rata. In no
event will Executive have any discretion with respect to the ordering of payment
reductions.







--------------------------------------------------------------------------------





Unless the Company and Executive otherwise agree in writing, any determination
required under this Section will be made in writing by a nationally recognized
firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 9, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 9.


10.    Definitions.


(a)    Cause. For purposes of this Agreement, “Cause” means: (i) Executive’s
failure to perform his assigned duties or responsibilities as an employee (other
than a failure resulting from Executive’s Disability) after written notice
thereof from the Company describing Executive’s failure to perform such duties
or responsibilities; (ii) Executive engaging in any act of dishonesty, fraud or
misrepresentation with respect to the Company; (iii) Executive’s violation of
any federal or state law or regulation applicable to the business of the Company
or its affiliates; (iv) Executive’s breach of any confidentiality agreement or
invention assignment agreement (including, but not limited to, the Confidential
Information Agreement) between Executive and the Company (or any affiliate of
the Company); or (v) Executive being convicted of, or entering a plea of nolo
contendere to, any crime. For purposes of clarity, Executive’s termination of
employment due to death or Disability is not, by itself, deemed to be a
termination by the Company other than for Cause or a resignation for Good
Reason.


(b)    Change in Control. For purposes of this Agreement, “Change in Control”
means the occurrence of any of the following:


(i)    Change in Ownership of the Company. A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company; provided, however, that for
purposes of this subsection (i), the acquisition of additional stock by any one
Person, who is considered to own more than 50% of the total voting power of the
stock of the Company will not be considered a Change in Control and, provided,
further; that the Board may, in its reasonable judgment, determine that any
change in the ownership of the stock of the Company as a result of a financing
of the Company or otherwise, in the determination of the Board, for fundraising
purposes, in each case that is approved by the Board prior to such change in
ownership also will not be considered a Change in Control; or


(ii)    [RESERVED]; or


(iii)    Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3) and, provided, further; that the Board
may determine that certain asset transfers that should not, in the reasonable
judgment of the Board (as constituted immediately prior to such asset
transfers), be considered to be a “Change in Control” due to extenuating factors
such as, for example, a determination being made to continue its business using
only a certain subset of its assets rendering the remainder obsolete or
retention of the proceeds from such sale by the Company for subsequent business
use. For purposes of this subsection (iii), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.


For purposes of this definition of Change in Control, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.







--------------------------------------------------------------------------------





Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.


Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.


(c)    Closing. For purposes of this Agreement, “Closing” means the closing of
the first transaction constituting a Change in Control that occurs on or
following the Effective Date.


(d)    Deferred Payments. For purposes of this Agreement, “Deferred Payments”
means any severance pay or benefits to be paid or provided to Executive (or
Executive’s estate or beneficiaries) pursuant to this Agreement and any other
severance payments or separation benefits to be paid or provided to Executive
(or Executive’s estate or beneficiaries), that in each case, when considered
together, are considered deferred compensation under Section 409A.


(e)    Disability. For purposes of this Agreement, “Disability” means Executive
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering Company employees.


(f)    Equity Awards. For purposes of this Agreement, “Equity Awards” means any
of Executive’s stock options to purchase shares of the Company’s common stock,
restricted shares of the Company’s common stock (including unvested shares
Executive has purchased through an early exercise of a stock option grant),
stock appreciation rights, restricted stock units, performance shares,
performance units and any other equity compensation awards granted by the
Company or any successor of the Company.


(g)    Good Reason. For purposes of this Agreement, “Good Reason” means
Executive’s resignation within thirty (30) days following the expiration of any
Company cure period (discussed below) following the occurrence of one or more of
the following, without Executive’s consent: (i) a material reduction in
Executive’s Base Salary which reduction is not applicable to a majority of the
Company’s senior management, excluding the substitution of substantially
equivalent compensation and benefits; (ii) a material reduction of Executive’s
authority, duties or responsibilities, unless Executive is provided with a
comparable position; provided, however, that a reduction in authority, duties,
or responsibilities primarily by virtue of the Company being acquired and made
part of a larger entity whether as a subsidiary, business unit or otherwise (as,
for example, when the Chief Executive Officer of the Company remains as such
following an acquisition where the Company becomes a wholly owned subsidiary of
the acquirer, but is not made the Chief Executive Officer of the acquiring
corporation) will not constitute “Good Reason”; or (iii) a material change in
the geographic location of Executive’s primary work facility or location;
provided, that a relocation of fifty (50) miles or less from Executive’s then
present location or to Executive’s home as his primary work location will not be
considered a material change in geographic location. In order for an event to
qualify as Good Reason, Executive must not terminate employment with the Company
without first providing the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within ninety (90) days of the
initial existence of the grounds for “Good Reason” and a reasonable cure period
of not less than thirty (30) days following the date of such notice, and such
grounds must not have been cured during such time. Any resignation for Good
Reason must occur within two (2) years of the initial existence of the acts or
omissions constituting the grounds for “Good Reason”.


(h)    Severance Period. For purposes of this Agreement, “Severance Period”
means the period of time commencing immediately after Executive’s separation of
service from the Company through the date that is six (6) months following such
separation date, plus an additional two (2) months for every fully completed
Year of Service; provided, however, that in all cases the Severance Period will
end no later than on the twelve (12)-month anniversary of the date of
Executive’s termination of employment.


(i)    Year of Service. For purposes of this Agreement, “Year of Service” means
the twelve (12)-month period measured from Executive’s original start date with
the Company.


11.    Confidential Information. Executive confirms his continuing obligations
under the Company’s standard At Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement dated as of July 4, 2012 (the
“Confidential Information Agreement”).







--------------------------------------------------------------------------------





12.    Successors.


(a)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 12(a) or which
becomes bound by the terms of this Agreement by operation of law.


(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


13.    Notices.


(a)    General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or when delivered by a private courier
service such as UPS, DHL or Federal Express that has tracking capability. In the
case of Executive, mailed notices will be addressed to him at the home address
which he most recently communicated to the Company in writing. In the case of
the Company, mailed notices will be addressed to its corporate headquarters, and
all notices will be directed to the Chief Executive Officer of the Company.


(b)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 13(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing Executive’s rights hereunder.


14.    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.


15.    Integration. This Agreement represents the entire agreement and
understanding between the Parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral including but
not limited to Executive’s offer letter with the Company, entered into effective
as of July 4, 2012, but this Agreement does not supersede any applicable Company
policy with respect to the treatment of Company equity awards upon death or
disability. This Agreement may be modified only by agreement of the Parties by a
written instrument executed by the Parties that is designated as an amendment to
this Agreement.


16.    Waiver of Breach. No provision of this Agreement will be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Executive and by an authorized officer of the Company
(other than Executive). The waiver of a breach of any term or provision of this
Agreement will not operate as or be construed to be a waiver of any other
previous or subsequent breach of this Agreement.


17.    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.


18.    Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.


19.    Governing Law. This Agreement will be governed by the laws of the State
of California (with the exception of its conflict of laws provisions).


20.    Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions





--------------------------------------------------------------------------------





of this Agreement, including that Executive is waiving his right to a jury
trial, and is knowingly and voluntarily entering into this Agreement.


21.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.






IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.


COMPANY:


TRUECAR, INC.






By: /s/ Michael Darrow                                    
Title: CEO                                    


EXECUTIVE:




/s/ Simon Smith                                    
Simon Smith






























































[SIGNATURE PAGE TO SIMON SMITH EMPLOYMENT AGREEMENT]





